FILED
                             NOT FOR PUBLICATION                            MAR 02 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MERVYN FRANCIS ALS-MCLISTER,                     No. 14-70656
AKA Mervin Francis, AKA Mervyn
Francis McLister-Als,                            Agency No. A205-324-111

               Petitioner,
                                                 MEMORANDUM*
 v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Mervyn Francis Als-McLister, a native and citizen of Trinidad and Tobago,

petitions pro se for review of the Board of Immigration Appeals’ order dismissing

his appeal from an immigration judge’s decision denying his application for special


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
rule cancellation of removal under the Violence Against Women Act of 1994

(“VAWA”). See 8 U.S.C. § 1229b(b)(2). Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review de novo questions of law and for substantial evidence factual

determinations. Hernandez v. Ashcroft, 345 F.3d 824, 832 (9th Cir. 2003). We

deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s determination that Als-McLister

failed to establish he had been battered or subjected to extreme cruelty by his

U.S.-citizen spouse. See 8 U.S.C. § 1229b(b)(2)(A)(i); Hernandez, 345 F.3d at

840 (“extreme cruelty” is not “mere unkindness” and must rise to a level of an

“extreme concept of domestic violence” in which a spouse engaged in

“manipulative tactics aimed at ensuring the batterer’s dominance and control”).

      We do not consider Als-McLister’s challenge to his bond determination, see

8 C.F.R. § 1003.19(d) (IJ’s consideration of an alien’s application or request

regarding custody or bond “shall be separate and apart from . . . any deportation or

removal hearing or proceeding”), any request for prosecutorial discretion, see

Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir. 2012) (order), or evidence

regarding the I-130 visa petition Als-McLister’s sister filed on his behalf, see

Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en banc) (the court’s review is

limited to the administrative record).


                                           2                                       14-70656
      In light of our disposition, we need not reach Als-McLister’s remaining

contention regarding hardship.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                        3                                   14-70656